Title: To John Adams from Theodore Sedgwick, 3 May 1799
From: Sedgwick, Theodore
To: Adams, John



Sir.
Stockbridge 3rd. May 1799.

Mr. Dexter having requested of me a list of names from which officers might be appointed in the eventual army; I have complied with his request. There is still, however, a young Gentleman who at that time did not occur to me, whose name I think it my duty to mention. It is Mr. Benjamin Rosseter who at present commands a corps of Militia Artillery with the rank of Major & who I believe would make a good officer.
I have the honor to be with / the highest respect & esteem, / sir, / your most obedt. Servt.

            
            Theodore Sedgwick